Citation Nr: 0408436	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-02 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for degenerative disc disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to February 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2002, the 
appellant testified at an RO hearing.  Later, in October 
2003, the veteran and his spouse testified before the 
undersigned Veterans Law Judge at a Board videoconference 
hearing held at the RO.  Copies of these transcripts have 
been associated with the claims file.

The case will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

The veteran contends that the failure of VA physicians to 
timely and properly diagnose and treat him worsened his 
degenerative disc disease of the lumbar spine.

Before the veteran filed his claim, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In the present case, the Board finds that VA's redefined 
duties to notify a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issue on appeal.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003) (DAV).  In DAV, the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.  In October 2003, 
after the case was certified to the Board, copies of private 
treatment and hospital records and lay statements offered by 
members of the veteran's family, along with duplicates of VA 
records, were received from the appellant.  Since the lay 
statements and the private treatment and hospital records 
were not accompanied by a waiver of initial consideration by 
the AOJ, due process requires remand of the case to the RO 
for consideration.

VA has provided the appellant with the regulations 
implementing the VCAA and, in a December 2001 letter, 
provided him with what information VA would attempt to obtain 
as required by the VCAA, but failed to advise him of the 
specific information he needed to submit to establish 
entitlement to compensation under 38 U.S.C.A. § 1151.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Under the provisions of 38 U.S.C.A. § 1151, the law provides 
that the VA must pay compensation to a claimant in the same 
manner as if such disability, aggravation or death were 
service-connected under the following circumstances: if the 
veteran suffers from additional disease or injury, or an 
aggravation of an existing disease or injury, caused as a 
result of VA training, hospitalization, medical or surgical 
treatment, or examination; or caused in the pursuit of 
certain vocational rehabilitation.  The qualifying disability 
or death must not be the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.358, 3.800 (2003).  Competent medical evidence is required 
to support claims involving a medical diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death, which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 
38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002); 63 Fed. 
Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. No. 104-204, § 
422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. § 
3.358(c)(3).

The factual elements necessary to support a claim under 38 
U.S.C.A. § 1151 based on failure to diagnose or treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged by 
the claimant. As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  See VAOPGCPREC 
05-01.

The veteran testified that he first sought treatment for back 
pain in the emergency room (ER) at the VA Medical Center 
(VAMC) in 1985 and was told that he had a ruptured disc and 
would need surgery in two to three years; that he was 
hospitalized by VA in October 1991 for back pain radiating to 
his leg, which was diagnosed and treated as a stroke, no 
degenerative disc disease; that in June 1998 a computed 
tomography (CT) scan of the veteran's head showed that he had 
not had a stroke; and that a VA neurosurgeon, who recommended 
a spinal fusion at L5-S1, said that the back pain that the 
veteran suffered in 1991 was due to degenerative disc 
disease, not a stoke.  Thus, he maintains that, if VA had 
correctly diagnosed, and treated him, for degenerative disc 
disease of the lumbar spine in 1991 his condition would be 
much better.  On the occasion of the hearing in October 2003, 
the veteran and his representative noted that the VA records, 
which were used to support the veteran's claim for Social 
Security Administration (SSA) benefits in 1992, were not in 
the file.  

The duty to assist includes obtaining pertinent SSA records 
and VA treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  The Board observes that the only VA 
clinical treatment records are dated from November 1997 to 
January 2002 and the only VA hospital records are dated in 
July 1998, although radiologic records appear to go back to 
October 1991.  On remand, the RO should obtain copies of the 
SSA decision, and accompanying medical records, and any 
missing VA treatment and radiologic records after December 
1984 to the present.  

The Board notes that the RO obtained an April 2002 VA 
opinion, in which the examiner opined that there was no 
evidence of carelessness, negligence, lack of proper skill, 
error in judgment or similar incidents of fault on the part 
of VA in furnishing treatment and VA treatment did not cause 
or aggravate his degenerative disc disease of the lumbar 
spine.  The examiner neither appeared to have the earlier VA 
treatment records before him to review nor did he examine the 
veteran so he could not indicate whether VA failed to 
diagnose and/or treat a preexisting disease or injury.  And, 
if VA had failed to diagnose and/or treat a preexisting 
disease, VA would need another opinion as to whether (1) a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment; and (2) the 
veteran suffered disability which probably would have been 
avoided if proper diagnosis and treatment had been rendered.  
Consequently, the veteran will be afforded an examination by 
a physician, who has not been previously involved in the 
veteran's care, to obtain the opinions needed to make an 
informed decision.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

1.  The RO should obtain, and associate 
with the claims file, clinical and 
radiologic records for treatment of the 
veteran from the Little Rock, Arkansas VA 
Medical Center (VAMC) and its outpatient 
clinics from December 1984 to the 
present, in particular, for ER treatment 
in 1985 and hospitalization in October 
1991 for complaints of back pain and leg 
numbness.  If records are unavailable, 
please have the VAMC so indicate.

2.  The RO should request copies of any 
decision(s) and accompanying medical 
records submitted in support of the 
veteran's claim for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

3.  After completion of 1 and 2 above, 
the RO should schedule the veteran for an 
examination by an appropriate specialist, 
who has not previously been involved in 
the veteran's care, for an opinion as to 
whether VA failed to diagnose and/or 
treat preexisting degenerative disc 
disease of the lumbar spine and the 
nature and extent of any "additional 
disability" attributable to failure to 
diagnose and/or treat this disorder.  The 
examination report should include a 
detailed account of all manifestations of 
relevant pathology found.  The claims 
file with associated treatment records 
and this remand must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and 
he/she should so indicate in the report.  
All necessary studies and/or tests for an 
accurate assessment should be conducted.  

The specialist is requested to review all 
pertinent medical treatment and 
examination records in the veteran's 
claims file, and after a thorough 
clinical examination, offer opinions as 
to: (1) the nature of the veteran's 
lumbar spine disorder prior to the 
October 1991, and (2) whether VA failed 
to diagnose and/or treat preexisting 
degenerative disc disease of the lumbar 
spine.  And, if VA had failed to diagnose 
and/or treat such a preexisting disease, 
the specialist should offer another 
opinion as to whether (1) a physician 
exercising the degree of skill and care 
ordinarily required of the medical 
profession reasonably should have 
diagnosed the condition and rendered 
treatment; and (2) it is at least as 
likely as not (50 percent or more 
probability) the veteran suffered 
disability which probably would have been 
avoided if proper diagnosis and treatment 
had been rendered.  If the examiner 
determines that VA's action/inaction 
caused additional disability to the 
veteran, then the examiner should offer 
opinions on whether the evidence shows an 
event not reasonably foreseeable possibly 
caused the additional disability to the 
veteran's lumbar spine and whether there 
was fault on VA's part.  The regulations 
require a showing not only that the VA's 
failure to diagnose and/or treat a 
preexisting disease resulted in 
additional disability but also that the 
proximate cause of the additional 
disability was carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in failure to diagnose and/or treat the 
veteran, or that the proximate cause of 
additional disability was an event which 
was not reasonably foreseeable.  
Additional disability may be viewed as 
occurring "as a result of" the VA 
action/inaction only if a physician 
exercising the degree of skill and care 
ordinarily required of the medical 
profession reasonably should have 
diagnosed the condition and rendered 
treatment, which probably would have 
avoided the resulting disability.  
Compensation is not paid for the 
continuance or natural progress of 
diseases or injuries for which the 
treatment was authorized.  The additional 
disability must actually result from VA's 
failure to diagnose and/or treat, and not 
be merely coincidental therewith.  The 
examiner should clearly outline the 
rationale for any opinion expressed.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002), and any other 
applicable legal precedent (including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002); and the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) is 
fully satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA as specifically 
affecting the issue on appeal.

5.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




